DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
Regarding claim 1, the prior art of record (Georgiev et al., US-20140157441-A1 (hereinafter “Georgiev ‘744”) in view of Easttom, II, US-9753957-B1 (hereinafter “Easttom ‘957”)) does not disclose “the encrypted block includes indents arranged to bring confusion in determining a start point and an end point of the encrypted block” in the recited context.  Rather, Georgiev ‘744 teaches a technology embedding a watermark into text data by encrypting auxiliary information to be encoded based on encryption variable set information including a key, where the auxiliary data encryptor selects a set of symbols, including Unicode white space characters, zero-width characters, to keep a higher or lower bit rate, however it is silent as to including indents to increase complexity in terms of determining the range of the encrypted block. To this, Easttom ‘957 adds that the document history parameters, including the identity of a user that opened the document, is encrypted as the encryption variable set information, but there are not teachings related to the above limitations. 
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 18 and 20, features corresponding to those of claim 1 in the respective context(s).
Dependent claims 2-17 and 19 are allowed in view of their respective dependence from claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499